DETAILED ACTION
Claim Objections
Claim 6 is objected to because of the following informalities:
In line 6 of claim 6, the word “flows” should be corrected to --flow[[s]]--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states the limitation “wherein water entering the first and second pipes is restricted within the room and does not flow into the first and second pipes”. The preamble of claims 1-7 recite “A water-proof sealing structure”. It is unclear from the claim as to how water would be able to enter the structure, of which the first and second pipes are a part of, if it is to be water proof. Further, it is unclear from the claim as to how water can enter the first and second pipes, but not flow into the first and second pipes. Whether or not the water is restricted within the room, any movement of the water would constitute that it is flowing in some nature within the pipes. 
Appropriate correction and clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 6,425,508; hereinafter Cole) in view of Schmid et al. (WO-2016/100537; hereinafter Schmid).
Regarding claim 1, Cole discloses of a water-proof sealing structure for vehicle roof racks (Fig. 1-6), comprising:
a first pipe (318) having a male end (332) which includes a first hole defined through a wall thereof (bolt 64 is passed through a first hole of the male end, see Fig. 3);
a second pipe (118) having a female end (132) which includes a second hole defined through a wall thereof (bolt 64 is passed through a second hole of the female end, see Fig. 3), an outer diameter of the male end of the first pipe being smaller than an inner diameter of the female end of the second pipe (as can be seen in Fig. 3 due to the male end being received within the female end), the male end being inserted into the female end (see Fig. 3);
a sealing member (50) having a first end (see ‘A’ in Annotated Fig. 1 below), a second end (see ‘B’ in Annotated Fig. 1) and a shank (see ‘C’ in Annotated Fig. 1) formed between the first and second ends, the first end of the sealing member having at least one first sealing portion (54b) which seals an inner periphery of the male end (Col. 6 lines 56-60 state sealing portions form a barrier against moisture), the second end of the sealing member having at least one second sealing portion (54a), the shank having a positioning hole (formed via opening 56 and 62) defined radially (as seen in Fig. 3), and
at least one bolt (64) extending through the first and second holes and the positioning hole to connect the male end to the female end (it can be seen in Fig. 3 extends through the first and second holes and opening 56 of the positioning hole to connect the male and female ends), the at least one bolt including a head (see ‘D’ in Annotated Fig. 1) and a threaded rod (see ‘E’ in Annotated Fig. 1) which extends from the head, and a distal end of the threaded rod extending through the positioning hole (it can be seen in Fig. 3 that the distal end, i.e. bottom end, extends through opening 56 of the positioning hole).

    PNG
    media_image1.png
    314
    321
    media_image1.png
    Greyscale

Annotated Figure 1
Cole does not explicitly disclose wherein the second sealing portion seals an opening of the male end and seals an inner periphery of the female end.
Schmid (Fig. 1-8D) teaches a similar structure joining tubular pipes together, comprising a first pipe (60), a second pipe (50), a sealing member (30) joining the pipes together, and wherein the sealing member has a sealing portion (see ‘F’ in Annotated Fig. 2 below) which seals an opening of the first pipe (35 of sealing portion encloses opening 22 of the first pipe as seen in the figures; i.e. it seals the opening of the first pipe) and an inner periphery of the second pipe (it can be seen that annular members 32, Fig. 3 shows them being annular, of the sealing portion are pressed against an inner periphery of the second pipe; i.e. sealing its inner periphery), which serves to provide for a stronger connection between the two pipes by way of the sealing member engaging inner peripheries of both pipes.

    PNG
    media_image2.png
    201
    230
    media_image2.png
    Greyscale

Annotated Figure 2
Seeing as to how Cole states the sealing member may comprise more contact points (54a, 54b; see Col. 6 lines 60-62), it would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cole with the teachings of Schmid, to have the second sealing portion seal an opening of the male end and seal an inner periphery of the female end of the second pipe, as in doing so would provide for a stronger connection between the two pipes.
Regarding claim 3, Cole does not explicitly disclose wherein the at least one first sealing portion includes multiple layers which are arranged in a cone shape.
Schmid (Fig. 1-8D) teaches a similar structure having a sealing member (30) connected to a pipe (50), wherein the sealing member has a sealing portion (see ‘F’ in Annotated Fig. 2) which includes multiple layers (32) that are arranged in a cone shape (see Annotated Fig. 3 below, with extension lines from the layers that depict the conical shapes of the layers), providing for multiple engagement points of the sealing member within the pipe, and thereby increasing the connectivity between the sealing member and the pipe.

    PNG
    media_image3.png
    443
    345
    media_image3.png
    Greyscale

Annotated Figure 3
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cole with the teachings of Schmid, to have the at least one first sealing portion include multiple layers arranged in a cone shape, as a means to provide for multiple engagement points of the sealing portion within the first pipe, and thereby increase the connecting between the sealing member and the pipe.
Regarding claim 4, Cole does not explicitly disclose wherein the at least one second sealing portion includes multiple layers which are arranged in a cone shape.
Schmid (Fig. 1-8D) teaches a similar structure having a sealing member (30) connected to a pipe (50), wherein the sealing member has a sealing portion (see ‘F’ in Annotated Fig. 2) which includes multiple layers (32) that are arranged in a cone shape (see Annotated Fig. 3, with extension lines from the layers that depict the conical shapes of the layers), providing for multiple engagement points of the sealing member within the pipe, and thereby increasing the connectivity between the sealing member and the pipe.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cole with the teachings of Schmid, to have the at least one second sealing portion include multiple layers arranged in a cone shape, as a means to provide for multiple engagement points of the sealing portion within the second pipe, and thereby increase the connectivity between the sealing member and the pipe.
Regarding claim 5, Cole as modified by Schmid discloses wherein a diameter of the at least one first sealing portion is smaller than that of the at least one second sealing portion (as seen in the figures of Cole, the inner periphery of the male end has a smaller diameter than that of the inner periphery of the female end, and being that the second sealing portion seals the inner periphery of the female end, as taught by Schmid, the second sealing portion will therefore have a diameter greater than that of the first sealing portion).
Regarding claim 6, as best understood by Examiner, Cole as modified by Schmid discloses wherein the shank includes a third sealing portion formed thereto (see third sealing portion ‘G’ in Annotated Fig. 4 below, third sealing portion is directly adjacent to second sealing structure 54a), the positioning hole is located between the at least one first sealing portion and the third sealing portion (as seen in the figures of Cole) so as to form a room (see ‘H’ in Annotated Fig. 4) between the at least one sealing portion and the third sealing portion, wherein water entering to the first and second pipes is restricted within the room and does not flow into the first and second pipes (water that may enter the pipes through the first and second holes of the first and second pipes, respectively, would be confined and restricted within the room, as the water would be unable to pass beyond the first and third sealing structures).

    PNG
    media_image4.png
    438
    535
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 7, Cole as modified by Schmid discloses wherein the positioning hole is an elongate hole (see elongation of positioning hole ‘I’ in Annotated Fig. 5 below).

    PNG
    media_image5.png
    411
    542
    media_image5.png
    Greyscale

Annotated Figure 5

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Schmid, as applied to claim 1 above, and in further view of Flury (CH-707265).
Regarding claim 2, Cole fails to explicitly disclose wherein the first hole includes first threads defined in an inner periphery thereof, the second hole includes second threads defined in an inner periphery thereof.
Flury (Fig. 1-5) teaches a similar structure having a pipe element (11) with holes (L1, L2), which receive bolts (15, 16), and wherein the holes are threaded (see claim 6; i.e. including threads on an inner periphery of the holes), thereby serving to provide a stronger engagement of the bolts within the holes.
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify Cole with the teachings of Flury, to have the first and second holes include first and second threads defined on inner peripheries thereof, respectively, as a means to provide for stronger engagement of the bolt within the holes.
Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but are not persuasive.
With respect to claim 1, Attorney argues that it would not be obvious to modify Cole with the teachings of Schmid to have the second sealing portion seal an opening of the male end and seal an inner periphery of the female end, because the “second resilient tube 60 of Schmid is not inserted into the first resilient tube 50 as shown in Fig. 1 of Schmid”, whereas with Cole, “the first male connecter 332 is inserted into the first female connector 132”. 
Examiner disagrees.  With respect to claim 1, Cole discloses all of the features of claim 1 absent wherein the second sealing portion seals an opening of the male end and seals an inner periphery of the female end. Schmid teaches of a sealing member sealing an opening of a first pipe (35 of sealing portion ‘F’ in Annotated Fig. 2 encloses opening 22 of the first pipe 60 of Schmid) and an inner periphery of the second pipe (annular members 32 are pressed against an inner periphery of the second pipe 50 seen in Fig. 1 of Schmid). Further, Cole provides that their sealing member may comprise extra sealing portions (contact points 54a, 54b; see Col. 6 lines 60-62 of Cole), placing no limit as to whether the extra sealing portions are to be confined only within the first pipe or not. Having what is disclosed and suggested by Cole, Examiner maintains that such a modification would be obvious to one of ordinary skill. Regardless of the way the pipes of Schmid are oriented with respect to one another, they disclose of a sealing member sealing an opening of one pipe and an inner periphery of another. Applying this teaching to Cole would serve to provide a stronger connection between the two pipes of Cole, as an extra sealing portion, of which Cole provides suggestion for, would be able seal and contact within the second pipe, creating greater friction between the sealing member and the first and second pipes, thereby providing a stronger connection. As such, Examiner maintains that such a modification is obvious.
With respect to newly added limitations in claim 6, see the rejection of claim 6 under 35 U.S.C. 112(b) and 35 U.S.C. 103 over Cole in view of Schmid above. Based upon Examiner’s interpretation of the prior art of Cole and Schmid, and when giving the claims their broadest reasonable interpretation, Cole in view of Schmid teaches the features of claim 6, as has been expounded upon above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619